Order denying appellant’s motion to vacate orders granting examinations of the appellant’s codefendants before trial and to suppress *828the testimony and proof elicited at such examinations in so far as concerns the appellant, affirmed, with ten dollars costs and disbursements. The failure to give the appellant notice of the examinations before trial precludes the depositions from being read in evidence against it (Civ. Prae. Act, § 303), since it did not waive appearance as in Brooklyn National Bank of New York v. Incorporated Village of Rockville Centre (243 App. Div. 775). Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.